Order entered January 8, 2020




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01107-CV

              SEDELLIA ALSHARKI AND MYLES MACAWAY, Appellants

                                                 V.

                    TOWNELAKE VILLAGE APARTMENT, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05076-E

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellants have not

requested it. By letter dated November 15, 2019, we directed appellants to file, within ten days,

written verification they had requested the record. Although we cautioned that failure to comply

could result in the appeal being submitted without the reporter’s record, they have not complied.

Accordingly, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c). As the clerk’s record has been filed, we further ORDER appellants to file their

opening brief no later than February 7, 2020.


                                                         /s/   BILL WHITEHILL
                                                               JUSTICE